DETAILED ACTION
This Office action is in response to original application filed on 10/25/2019.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections/Objections to the Specification
¶ 0033 of the instant specification recites, “FIG. 2 illustrates files an example Merkle tree representation of files,” which appears to have typographical errors.
¶ 0041 should likely recite “Diagram 520 of FIG. 5B” as opposed to its current recitation of “Diagram 520 of FIG. 5A.” Looking to FIGs. 5A-5C, FIG. 5A contains Diagram 500 and FIG. 5B contains Diagram 520.
Claims 7 and 17 respectively recite “wherein the step of creating the temporary virtual file comprise generating” and “wherein creating the temporary virtual file comprise generating.” The claims should likely recite “comprises” as opposed to “comprise.”
Appropriate correction may be required.
Claim 20 is objected to as it recites “to implement a method reconstruct and repair corrupt files” and should likely recite “to implement a method to reconstruct and repair corrupt files.”
Claim 18 is objected to as it ends with a semicolon.
Appropriate correction is required.

Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed.
Claims 1-10 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 11-19 are directed toward a system and have been reviewed.
Claims 11-19 appear to be non-statutory as the system does not expressly contain hardware.
Otherwise, claims 11-19 would be statutory as they perform the method of claims 1-10, which are directed to significantly more than an abstract idea based on currently known judicial exceptionsClaim 20 is directed toward an article of manufacture and have been reviewed.
Claim 20 appears to be statutory, as the article of manufacture excludes transitory signals.
Further, claim 20 performs the method of claim 1, which appears to be statutory based on currently known judicial exceptions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 13 recite “executing the data processing on the file.” There appears to be insufficient antecedent basis for “the data processing” in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone. 
¶ 0020 of the instant specification recites, “Applications, software programs or computer-readable instructions may be referred to as components or modules. Applications may be hardwired or hard coded in hardware or take the form of software executing on a general-purpose computer…”
The language such as “may” indicates that the recitation of hardware (the recitation of software notwithstanding) is merely exemplary in nature and cannot be considered a definition.
¶ 0054 of the instant specification also recites language such as “may,” indicating that the recitation of hardware is merely exemplary in nature.
Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Dependent claims 12-19 do not cure deficiencies of claim 11 and are rejected under 35 U.S.C. 101 by the virtue of their dependency on claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal, U.S. Patent No. 9,715,505 (shares assignee with instant application; published July 25, 2017; hereinafter Mondal) in view of Fridella et al., U.S. Patent Application Publication No. 2007/0088702 (hereinafter Fridella).

Regarding claim 1, Mondal teaches:
A computer-implemented method of reconstructing and repairing corrupt files between an active tier and a cloud tier within a node comprising: (Mondal FIG. 1, col. 4, lines 4-44 teach nodes and reconstruction: storage system 104 includes, but is not limited to ... one or more storage units 108-109 communicatively coupled to each other; it stores metadata enabling the reconstruction of the file using the previously stored segment; col. 18, line 66-col. 18, line 17: tiers include different locations (e.g., cloud storage))
looking for fingerprints of missing segments of a corrupted file in the cloud tier; (Mondal col. 10, line 6-20: a found vector and a wanted vector of a particular level can be used to identify any segments that are missing in that level; A mismatched bit indicate the corresponding segment is missing. The missing segment can be recovered from a redundant storage; FIG. 8, col. 11, lines 20-50, block 804: the missing segments may be recovered from a redundant storage; the missing segments can be identified based on the wanted vector and the found vector; col. 18, line 66-col. 18, line 17: tiers include different locations (e.g., cloud storage))

creating an Lp tree referring the discovered segments; (Mondal col. 17, lines 7-65: In the event that a segment has already been stored in storage unit(s), a reference to the previously stored segment is stored, for example, in a segment tree associated with the file, instead of storing the newly received segment. A segment tree of a file may include one or more nodes and each node represents or references one of the deduplicated segments stored in storage units 1010 that make up the file)
…
…restore the missing segment and reconstruct the corrupted file. (Mondal col. 16, lines 26-43: the metadata information includes a file name, a storage unit identifier identifying a storage unit in which the segments associated with the file name are stored, reconstruction information for the file using the segments, and any other appropriate metadata information; col. 4, lines 28-44: In the event that deduplication storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment)
Mondal does not expressly disclose:
creating a temporary virtual file in a namespace of both the active tier and the cloud tier; and
moving the virtual file from the active tier to the cloud tier to thereby restore…
However, Fridella teaches:
creating a temporary virtual file in a namespace of both the active tier and the cloud tier; and (Fridella ¶ 0095-0098: adding a new offline inode to contain the old backend NAS network pathname; In a similar fashion, a virtual inode is created in the namespace tree for each directory name in the pathname between the virtual inode of the "mount point" and the offline inode for the object having 
moving the virtual file from the active tier to the cloud tier to thereby restore… (Fridella ¶ 0098-0099: The policy engine could also be involved in a background process of pruning the namespace tree by migrating all files in the same virtual directory of the namespace tree to the same file server, creating a directory in the file server corresponding to the virtual directory, replacing the virtual directory with an offline inode, and then removing the offline nodes of the files from the namespace tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persistent live segment records and file reconstruction through file segment fingerprints as in Mondal with the seamless namespace redirection of Fridella.
In addition, both of the references (Mondal and Fridella) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of tree data structures.
Motivation to do so would be to improve the functioning of the data representation trees of Mondal with the namespace tree management through migration, replacement, and pruning as in Fridella. Motivation to do so would also be to minimize any disruption to data access by client applications as seen in Fridella (¶ 0004-0005).

Regarding claim 11, Mondal teaches:
A system for reconstructing and repairing corrupt files between an active tier and a cloud tier within a node comprising: (Mondal FIG. 1, col. 4, lines 4-44 teach nodes and reconstruction: storage system 104 includes, but is not limited to ... one or more storage units 108-109 communicatively coupled to each other; it stores metadata enabling the reconstruction of the file using the previously stored segment; col. 18, line 66-col. 18, line 17: tiers include different locations (e.g., cloud storage))
a first corrupt file repair component configured to look for fingerprints of missing segments of a corrupted file in the cloud tier, (Mondal col. 10, line 6-20: a found vector and a wanted vector of a particular level can be used to identify any segments that are missing in that level; A mismatched bit indicate the corresponding segment is missing. The missing segment can be recovered from a redundant storage; FIG. 8, col. 11, lines 20-50, block 804: the missing segments may be recovered from a redundant storage; the missing segments can be identified based on the wanted vector and the found vector; col. 18, line 66-col. 18, line 17: tiers include different locations (e.g., cloud storage))
discover copies of these missing segments in the node; (Mondal col. 11, lines 20-50: identify any missing segments and if so, the missing segments may be recovered from a redundant storage. Again, the missing segments can be identified based on the wanted vector and the found vector)
a second corrupt file repair component configured to create an Lp tree referring the discovered segments, (Mondal col. 17, lines 7-65: In the event that a segment has already been stored in storage unit(s), a reference to the previously stored segment is stored, for example, in a segment tree associated with the file, instead of storing the newly received segment. A segment tree of a file may include one or more nodes and each node represents or references one of the deduplicated segments stored in storage units 1010 that make up the file)
…
…restore the missing segment and reconstruct the corrupted file. (Mondal col. 16, lines 26-43: the metadata information includes a file name, a storage unit identifier identifying a storage unit in which the segments associated with the file name are stored, reconstruction information for the file using the segments, and any other appropriate metadata information; col. 4, lines 28-44: In the event that deduplication storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment)
Mondal does not expressly disclose:
create a temporary virtual file in a namespace of both the active tier and the cloud tier; and
an interface moving the virtual file from the active tier to the cloud tier to thereby restore…
However, Fridella teaches:
create a temporary virtual file in a namespace of both the active tier and the cloud tier; and (Fridella ¶ 0095-0098: adding a new offline inode to contain the old backend NAS network pathname; In a similar fashion, a virtual inode is created in the namespace tree for each directory name in the pathname between the virtual inode of the "mount point" and the offline inode for the object having the old backend NAS network pathname; see also ¶ 0119: the offline inode specifies one or more of a plurality of components of a virtual file)
an interface moving the virtual file from the active tier to the cloud tier to thereby restore… (Fridella ¶ 0098-0099: The policy engine could also be involved in a background process of pruning the namespace tree by migrating all files in the same virtual directory of the namespace tree to the same file server, creating a directory in the file server corresponding to the virtual directory, replacing the virtual directory with an offline inode, and then removing the offline nodes of the files from the namespace tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persistent live segment records and file reconstruction through file segment fingerprints as in Mondal with the seamless namespace redirection of Fridella.
In addition, both of the references (Mondal and Fridella) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of tree data structures.
Motivation to do so would be to improve the functioning of the data representation trees of Mondal with the namespace tree management through migration, replacement, and pruning as in Fridella. Motivation to do so would also be to minimize any disruption to data access by client applications as seen in Fridella (¶ 0004-0005).

Regarding claim 20, Mondal teaches:
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method [to] reconstruct and repair corrupt files between an active tier and a cloud tier within a node by: (Mondal col. 17, lines 56-65: some or all of the components as shown as part of deduplication engine 1001 may be implemented in software (such as is run on a general-purpose computer system or a dedicated machine), hardware (e.g., dedicated logic, circuitry, processing device, processor, etc.), or a combination thereof; deduplication engine 1001 may be implemented in a form of executable instructions that can be stored in a machine-readable storage medium, where the instructions can be executed in a memory by a processor; FIG. 1, col. 4, lines 4-44 teach nodes and reconstruction: storage system 104 includes, but is not limited to ... one or more storage units 108-109 communicatively coupled to each other; it stores metadata enabling the reconstruction of the file using the previously stored segment; col. 18, line 66-col. 18, line 17: tiers include different locations (e.g., cloud storage))
looking for fingerprints of missing segments of a corrupted file in the cloud tier; (Mondal col. 10, line 6-20: a found vector and a wanted vector of a particular level can be used to identify any segments that are missing in that level; A mismatched bit indicate the corresponding segment is missing. The missing segment can be recovered from a redundant storage; FIG. 8, col. 11, lines 20-50, block 804: the missing segments may be recovered from a redundant storage; the missing segments can be identified based on the wanted vector and the found vector; col. 18, line 66-col. 18, line 17: tiers include different locations (e.g., cloud storage))
discovering copies of these missing segments in the node; (Mondal col. 11, lines 20-50: identify any missing segments and if so, the missing segments may be recovered from a redundant storage. Again, the missing segments can be identified based on the wanted vector and the found vector)
creating an Lp tree referring the discovered segments; (Mondal col. 17, lines 7-65: In the event that a segment has already been stored in storage unit(s), a reference to the previously stored segment is stored, for example, in a segment tree associated with the file, instead of storing the newly received segment. A segment tree of a file may include one or more nodes and each node represents or references one of the deduplicated segments stored in storage units 1010 that make up the file)
…
…restore the missing segment and reconstruct the corrupted file. (Mondal col. 16, lines 26-43: the metadata information includes a file name, a storage unit identifier identifying a storage unit in which the segments associated with the file name are stored, reconstruction information for the file using the segments, and any other appropriate metadata information; col. 4, lines 28-44: In the event that deduplication storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment)
Mondal does not expressly disclose:
creating a temporary virtual file in a namespace of both the active tier and the cloud tier; and
moving the virtual file from the active tier to the cloud tier to thereby restore…
However, Fridella teaches:
creating a temporary virtual file in a namespace of both the active tier and the cloud tier; and (Fridella ¶ 0095-0098: adding a new offline inode to contain the old backend NAS network pathname; In a similar fashion, a virtual inode is created in the namespace tree for each directory name in the pathname between the virtual inode of the "mount point" and the offline inode for the object having the old backend NAS network pathname; see also ¶ 0119: the offline inode specifies one or more of a plurality of components of a virtual file)
moving the virtual file from the active tier to the cloud tier to thereby restore… (Fridella ¶ 0098-0099: The policy engine could also be involved in a background process of pruning the namespace tree by migrating all files in the same virtual directory of the namespace tree to the same file server, creating a directory in the file server corresponding to the virtual directory, replacing the virtual directory with an offline inode, and then removing the offline nodes of the files from the namespace tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persistent live segment records and file reconstruction through file segment fingerprints as in Mondal with the seamless namespace redirection of Fridella.
In addition, both of the references (Mondal and Fridella) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of tree data structures.
Motivation to do so would be to improve the functioning of the data representation trees of Mondal with the namespace tree management through migration, replacement, and pruning as in Fridella. Motivation to do so would also be to minimize any disruption to data access by client applications as seen in Fridella (¶ 0004-0005).

Regarding claims 2 and 12, Mondal in view of Fridella teaches all the features with respect to claims 1 and 11 above respectively including:
wherein the cloud storage tier comprises storage media resident in a cloud computing network maintained by a cloud storage provider, and provided for long term retention of data including the corrupted file. (Mondal col. 18, line 66-col. 18, line 17: Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files; As the file ages, it may be moved into a tier of storage; tiers include different locations (e.g., cloud storage) [periodic moving and moving into a tier as a file ages is relevant to the claimed 'long term retention of data']; FIG. 8, col. 11, lines 20-50, block 804: the missing segments may be recovered from a redundant storage; the missing segments can be identified based on the wanted vector and the found vector [relevant to the data including a corrupted file])

Regarding claims 3 and 13, Mondal in view of Fridella teaches all the features with respect to claims 2 and 12 above respectively including:
wherein the active tier comprises storage media resident or closely coupled to a server computer of the node and executing the data processing on the file. (Mondal FIG. 1, col. 4, lines 4-27 teaches all the storage units existing on a server computer: storage system 104 may be a storage server used for any of various different purposes, such as to provide multiple users with access to shared data and/or to back up mission critical data [relevant to data processing]; storage system 104 includes, but is not limited to, backup engine 106, deduplication storage engine 107, and one or more storage units 108-109 communicatively coupled to each other. Storage units 108-109 may be implemented locally (e.g., single node operating environment))

Regarding claims 4 and 14, Mondal in view of Fridella teaches all the features with respect to claims 3 and 13 above respectively including:
wherein content of the file comprises a lower segment of a Merkle tree, (Mondal col. 1, lines 22-38: Each CH represents a file that is abstracted as a Merkle tree of segments; col. 3, lines 8-10: Each file is represented by a file tree having segments of multiple levels in a hierarchical structure; see also FIG. 2, col. 5, lines 6-25)
and wherein leaf nodes in the segment tree comprise L0 segments or data segments, (Mondal FIG. 2, col. 5, lines 6-25: Only the lowest level segments (e.g., L0 segments) are the actual data segments containing the actual deduplicated segments)
and the segment tree comprises the metadata (Lp) segments. (Mondal FIG. 2, col. 5, lines 6-25: L1 to L6 are segments only contain metadata of their respective child segments(s), referred to herein as Lp segments)

Regarding claims 5 and 15, Mondal in view of Fridella teaches all the features with respect to claims 4 and 14 above respectively including:
wherein the fingerprint is one of a plurality of fingerprints for the file content and that are collected in Ln segments. (Mondal FIG. 2, col. 5, lines 6-25: an upper level segment contains a fingerprint (e.g., metadata) of fingerprints of its child level segments; when garbage collector 151 traverses namespace 201 via directory manager 202, it obtains the fingerprints of the root level segments, in this example, L6 segments, as part of content handles from namespace 201)

Regarding claim 6, Mondal in view of Fridella teaches all the features with respect to claim 5 above including:
further comprising: storing metadata of files including the corrupted file in a metadata container in local storage of the node; (Mondal col. 16, lines 26-43: main set of metadata information can be reconstructed by using information of other storage units associated with the storage system in the event that the main metadata is lost, corrupted, damaged, etc.)
scanning the metadata container to identify references to the missing segment; and (Mondal FIGs. 9, col. 12, lines 25-43: determines the missing segments, for example, by comparing the wanted vector of its parent level (e.g., level k+1) and the found vector of the current level (e.g., level k); col. 12, lines 57-67: The operations involved in FIGS. 9D-9E may be performed by a missing segment detector as part of operations performed at block 904 of FIG. 9A)
discovering the segment corresponding to a fingerprint using an index lookup. (Mondal col. 13, line 52-col. 14, line 3: The processing logic traverses the index entries to identifying any entry matching those in the probe vector or bloom filter. For those matched, the counters for the containers are incremented. The counters indicate how many dead fingerprints that might have been found; Referring to FIG. 9I, at block 958, the processing logic traverses the index (e.g., fingerprint to container ID index) to retrieve a next index entry; also relevant is Mondal col. 5, lines 26-60: Index 204 includes information mapping a fingerprint to a storage location that stores a segment represented by the fingerprint; The metadata (e.g., fingerprints) and the data section of the current level segments can be obtained from the identified container)

Regarding claim 16, Mondal in view of Fridella teaches all the features with respect to claim 15 above including:
further comprising a storage media storing metadata of files including the corrupted file in a metadata container in local storage of the node, (Mondal col. 16, lines 26-43: main set of metadata information can be reconstructed by using information of other storage units associated with the storage system in the event that the main metadata is lost, corrupted, damaged, etc.)
the first corrupt file repair component further configured to scan the metadata container to identify references to the missing segment, (Mondal FIGs. 9, col. 12, lines 25-43: determines the missing segments, for example, by comparing the wanted vector of its parent level (e.g., level k+1) and the found vector of the current level (e.g., level k); col. 12, lines 57-67: The operations involved in FIGS. 9D-9E may be performed by a missing segment detector as part of operations performed at block 904 of FIG. 9A)
and discover the segment corresponding to a fingerprint using an index lookup. (Mondal col. 13, line 52-col. 14, line 3: The processing logic traverses the index entries to identifying any entry matching those in the probe vector or bloom filter. For those matched, the counters for the containers are incremented. The counters indicate how many dead fingerprints that might have been found; Referring to FIG. 9I, at block 958, the processing logic traverses the index (e.g., fingerprint to container ID index) to retrieve a next index entry; also relevant is Mondal col. 5, lines 26-60: Index 204 includes information mapping a fingerprint to a storage location that stores a segment represented by the fingerprint; The metadata (e.g., fingerprints) and the data section of the current level segments can be obtained from the identified container)

Regarding claim 7, Mondal in view of Fridella teaches all the features with respect to claim 5 above including:
wherein the step of creating the temporary virtual file comprise[s] generating a content handle representing L6 and stitching into the namespace. (Fridella ¶ 0094-0098 teaches stitching: this offline inode represents a "mount point" or root directory of a file tree [relevant to L6] that includes the object identified by the old backend NAS network pathname; adding a new offline inode to contain the old backend NAS network pathname; In a similar fashion, a virtual inode is created in the namespace tree for each directory name in the pathname between the virtual inode of the "mount point" and the offline inode for the object having the old backend NAS network pathname; see also ¶ 0119: the offline inode specifies one or more of a plurality of components of a virtual file; ¶ 0120: execution branches to step 252 so that the namespace server accesses the offline object or objects indicated by the offline inode)


Regarding claim 17, Mondal in view of Fridella teaches all the features with respect to claim 15 above including:
wherein creating the temporary virtual file comprise[s] generating a content handle representing L6 and stitching into the namespace. (Fridella ¶ 0094-0098 teaches stitching: this offline inode represents a "mount point" or root directory of a file tree [relevant to L6] that includes the object identified by the old backend NAS network pathname; adding a new offline inode to contain the old backend NAS network pathname; In a similar fashion, a virtual inode is created in the namespace tree for each directory name in the pathname between the virtual inode of the "mount point" and the offline inode for the object having the old backend NAS network pathname; see also ¶ 0119: the offline inode specifies one or more of a plurality of components of a virtual file; ¶ 0120: execution branches to step 252 so that the namespace server accesses the offline object or objects indicated by the offline inode)

Regarding claim 8, Mondal in view of Fridella teaches all the features with respect to claim 7 above including:
further comprising rewriting the metadata container having references to the missing segments. (Mondal col. 11, lines 20-50: the missing segments can be identified based on the wanted vector and the found vector ... Once the found vectors have been marked for all levels, at block 805, the live flags or fields of the segment LSRs of the working LSRs are updated based on the segments indicated in the found vectors)

Regarding claim 9, Mondal in view of Fridella teaches all the features with respect to claim 8 above including:
further comprising updating a file migration policy and moving the temporary virtual file from the active tier to the cloud tier. (Fridella ¶ 0102: The number of copies that should be made and maintained for a file could be dynamically adjusted by the policy engine server [teach updating of a policy; can be considered a file migration policy as it is instrumental in the migration of ¶ 0099, showing in ¶ 0100 the need to access the file at one of the other locations and to write to the file at all locations])

Regarding claim 18, Mondal in view of Fridella teaches all the features with respect to claim 17 above including:
wherein the first corrupt file repair component is further configured to rewrite the metadata container having references to the missing segments (Mondal col. 11, lines 1-50 recite teachings relevant to a first component: Process 800 may be performed by processing logic that may include hardware, software, or a combination thereof. For example, process 800 may be performed by garbage collector 151 of FIG. 1; the missing segments can be identified based on the wanted vector and the found vector ... Once the found vectors have been marked for all levels, at block 805, the live flags or fields of the segment LSRs of the working LSRs are updated based on the segments indicated in the found vectors)
and update a file migration policy and moving the temporary virtual file from the active tier to the cloud tier. (Fridella ¶ 0102: The number of copies that should be made and maintained for a file could be dynamically adjusted by the policy engine server [teach updating of a policy; can be considered a file migration policy as it is instrumental in the migration of ¶ 0099, showing in ¶ 0100 the need to access the file at one of the other locations and to write to the file at all locations])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persistent live segment records as in Mondal with the dynamic adjustment of Fridella.
Motivation to do so would be to improve the functioning of the data representation trees of Mondal with the adjustable namespace tree management performed through migration, copying, and writing as in Fridella.

Regarding claims 10 and 19, Mondal in view of Fridella teaches all the features with respect to claims 1 and 11 above respectively including:
wherein the node comprises part of a deduplication backup process executed by a data storage server running a Data Domain file system (DDFS). (Mondal col. 1, lines 22-38: In a deduplicated file system, such as Data Domain.TM. file system from EMC.RTM. Corporation, there are two components responsible to manage the files in the system; col. 4, lines 28-44: Deduplication storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         September 11, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164